          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 KENNETTE REED, as surviving
 spouse and Administrator of the Estate
 of EDD LEE REED, deceased,               CIVIL ACTION FILE

              Plaintiff,
                                          NO. 1:19-cv-03967-ELR
 v.

 EASTSIDE MEDICAL CENTER,
 INC., LP ATLANTA, LLC, d/b/a
 SIGNATURE HEALTHCARE OF
 BUCKHEAD, SIGNATURE
 HEALTHCARE CLINICAL
 CONSULTING SERVICES, LLC,
 SIGNATURE HEALTHCARE
 CONSULTING SERVICES, LLC, LP
 O HOLDINGS, LLC, JOHN DOES (1-
 5), and ABC CORPORATIONS (1-5),

              Defendants.


      REPLY IN SUPPORT OF MOTION TO COMPEL ALTERNATIVE
          DISPUTE RESOLUTION AND STAY PROCEEDINGS

        Defendants LP Atlanta, LLC, Signature HealthCARE Clinical Consulting

Services, LLC, Signature HealthCARE Consulting Services, LLC, and LP O

HOLDINGS, LLC (collectively, “Signature Defendants”), have moved to compel

alternative dispute resolution and stay these proceedings pending the conclusion of



10182706v.1
          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 2 of 8




the parties’ contractually agreed-upon alternative dispute resolution procedures.

Plaintiff has filed a response in opposition. For their reply in further support of

their motion, the Signature Defendants state as follows:

        In seeking to avoid the binding agreement she signed on her husband’s behalf,

Plaintiff first argues that regulations promulgated by the Centers for Medicare and

Medicaid Services (“CMS”) which took effect on September 16, 2019, render the

parties’ alternative dispute resolution agreement unenforceable. “[R]egulations

ordinarily are not to be given retroactive effect.” Wright v. Director, Fed. Emergency

Mgmt. Agency, 913 F.2d 1566, 1572 (11th Cir. 1990). “Retroactivity is not favored

in the law. Thus, congressional enactments and administrative rules will not be

construed to have retroactive effect unless their language requires this result.” Bowen

v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988).

        Plaintiff makes no real attempt to argue that CMS intended the new

regulations to apply retroactively, as no language in the regulation supports such an

argument. The regulation provides, in pertinent part:

        The facility must not require any resident or his or her representative to
        sign an agreement for binding arbitration as a condition of admission
        to, or as a requirement to continue to receive care at, the facility and
        must explicitly inform the resident or his or her representative of his or
        her right not to sign the agreement as a condition of admission to, or as
        a requirement to continue to receive care at, the facility.




                                            2
10182706v.1
          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 3 of 8




42 C.F.R. § 483.70(n)(1). The regulation’s effect is clear: beginning September 16,

2019, facilities may not condition admission on a resident’s agreement to binding

arbitration. The regulation does not purport to disturb arbitration agreements entered

into before its effective date. If CMS had intended the regulation to apply

retroactively, notwithstanding the propriety of such application, it could have easily

said so in the regulation. It did not.

        Plaintiff’s argument that the parties’ agreement is illegal or against public

policy is similarly misguided. The CMS regulations do not invalidate existing

arbitration agreements, but govern arbitration agreements executed on or after

September 16, 2019. Signature Defendants concede that pre-dispute arbitration

agreements executed after that date as a condition of admission to a long-term care

facility are not enforceable under 42 C.F.R. § 483.70(n)(1).1 But the CMS

regulations do not and cannot impair the integrity of existing contracts like the one

at issue here.

        “Laws prescribe only for the future; they cannot impair the obligation of

contracts nor, ordinarily, have a retrospective operation.” OCGA § 1-3-5. Georgia’s

appellate courts have been loath to invalidate existing private contracts based on

1
       Whether this prohibition violates the Federal Arbitration Act (the “FAA”) and
its requirement to “place arbitration agreements on an equal footing with other
contracts” and “enforce them according to their terms” is an open question. AT&T
Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011). Fortunately, this Court need
not address it for purposes of this motion.
                                           3
10182706v.1
          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 4 of 8




newly announced “public policy” grounds. See, e.g., Robert & Co. Associates v.

Pinkerton & Laws Co., 183 S.E.2d 628, 629 (Ga. Ct. App. 1971) (refusing to set

aside a hold harmless agreement executed prior to a legislative enactment declaring

such agreements to be against public policy and unenforceable, noting that the

operative statute bore no indication that it was intended to apply retroactively);

Bryant v. PMC Capital, Inc., 535 S.E.2d 319, 320 (Ga. Ct. App. 2000) (holding that

trial court erred in finding a contract unenforceable by retroactively applying new

SBA regulations in a manner that impaired the parties’ obligations under a pre-

existing contract). While long-term care facilities are prohibited from requiring

residents to commit to binding arbitration as a condition of admission moving

forward, nothing in the CMS regulations precludes facilities from enforcing

commitments already in existence.

        Plaintiff next argues that the parties’ agreement cannot be enforced “because

they cannot prove acceptance by Plaintiff.” (Dkt. No. 13, p. 6). Plaintiff claims that

the Signature Defendants “have submitted no evidence of Plaintiff’s acceptance

apart from attaching the contested agreement as an exhibit to their motion.” (Dkt.

No. 13, p. 6). Plaintiff goes on to argue that the “only indication of acceptance . . . is

a purported signature at the bottom of the agreement”—“a standardized, electronic

signature imprinted by computer.” (Dkt. No. 13, p. 6). The Court should note that

Plaintiff has not denied signing the agreement. Plaintiff does not actually contest

                                            4
10182706v.1
          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 5 of 8




the validity of the signature, but simply complains that the Signature Defendants

have failed to authenticate that signature. But the authenticity of the signature has

not been placed at issue.

        The burden of proof is on the party contesting the genuineness of a signature

on a contract. See, e.g., Bunn v. Farmers’ Warehouse Co., 90 S.E. 78, 79 (Ga. Ct.

App. 1916). “It is . . . the policy of Georgia law, wherever possible, to uphold

contracts. . . .” Nelson v. State Farm Life Ins. Co., 344 S.E.2d 492, 494 (Ga. Ct. App.

1986). “[D]eliberately evasive” and “equivocal circumstantial” claims that a

signature “may[] or may not” be that of Plaintiff are insufficient to invalidate the

arbitration agreement. Id. at 495. Plaintiff has provided this Court with no evidence

that the signature is not precisely what it purports to be—her own. She has not even

denied signing the agreement on her husband’s behalf. Plaintiff’s attempt to muddy

clear waters fails.2

        Finally, Plaintiff argues that the Signature Defendants “cannot show a meeting

of the minds as to all essential terms of the contract.” (Dkt. No. 13, pp. 8–9). This is



2
       Plaintiff is also incorrect that the signature is the “only indication” of
acceptance. As Plaintiff repeatedly points out in her opposition to the Signature
Defendants’ motion, acceptance of the arbitration agreement was required for a
resident to be admitted to the facility. It is undisputed that Reed was admitted to the
facility, which would not have occurred absent Plaintiff’s acceptance of the
agreement. “[A]ssent to the terms of a contract may be given other than by
signatures.” Legg v. Stovall Tire & Marine, Inc., 538 S.E.2d 489, 491 (Ga. Ct. App.
2000).
                                             5
10182706v.1
          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 6 of 8




so, Plaintiff claims, because she failed to sign a portion of the agreement attesting to

her legal authority to sign the agreement on her husband’s behalf, agreeing not to

contest the validity or enforceability of the agreement, and acknowledging

understanding that the resident and his/her agents, heirs, beneficiaries, estate, and

assigns would be bound by the agreement. (Dkt. No. 13, p. 9). This classic elevation

of form over substance contravenes the strong public policy under Georgia law of

enforcing private contracts. Plaintiff undoubtedly assented to the arbitration

agreement and its terms. She signed at the end of the five-page agreement under

bolded, all capitalized print stating:

        I HAVE READ THIS DOCUMENT, UNDERSTAND IT, HAVE
        HAD THE CHANCE TO ASK QUESTIONS, AND
        ACKNOWLEDGE MY RIGHT TO SPEAK WITH AN
        ATTORNEY ABOUT THIS. I UNDERSTAND THIS
        AGREEMENT IS REQUIRED FOR ADMISSION TO THE
        FACILITY. I VOLUNTARILY CONSENT TO ALL OF ITS
        TERMS AND CONDITIONS. I HAVE RECEIVED A COPY OF
        IT, OR UNDERSTAND AND AGREE THAT THE FACILITY
        WILL PROVIDE A COPY TO ME UPON MY REQUEST.

(Dkt. No. 6–2, p. 5). Furthermore, Plaintiff does not contest her authority to sign the

arbitration agreement on her husband’s behalf. These arguments, therefore, are

meritless.

                                   CONCLUSION

        The parties to this action made a commitment to resolve any “dispute or legal

claim of any kind” between them through alternative dispute resolution agreement.

                                           6
10182706v.1
          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 7 of 8




In filing this action, Plaintiff has breached that commitment. It now falls to this Court

to enforce the parties’ contract. Plaintiff’s arguments against the enforceability of

the agreement she signed are contrary to law. The agreement should be enforced and

the Signature Defendants’ motion should be granted.

        Respectfully submitted, this 4th day of October, 2019.

                                               WILSON ELSER MOSKOWITZ
                                               EDELMAN & DICKER, LLP

 3348 Peachtree Rd. NE
 Suite 1400                                    /s/ W. Shawn Bingham
 Atlanta, GA 30326                             W. Shawn Bingham
 T: 470-419-6650                               GA Bar No. 839706
 F: 470-419-6651
 shawn.bingham@wilsonelser.com                 Counsel for the Signature Defendants




                                           7
10182706v.1
          Case 1:19-cv-03967-SDG Document 17 Filed 10/04/19 Page 8 of 8




                          CERTIFICATE OF SERVICE

        I hereby certify that I have this day served the within and foregoing REPLY

IN SUPPORT OF MOTION TO COMPEL ALTERNATIVE DISPUTE

RESOLUTION AND STAY PROCEEDINGS by way of electronic e-filing through

the Court’s CM/ECF system which will automatically forward a filed copy of the

within document, as follows:

                                  Tyler Watkins
                                 Camille Godwin
                               ERIC J. HERTZ, PC
                          8300 Dunwoody Place, Suite 210
                                Atlanta, GA 30325
                               Counsel for Plaintiff

                              Terrell W. Benton, III
                                 William R. Story
                           HALL BOOTH SMITH, P.C.
                       191 Peachtree Street NE, Suite 2900
                             Atlanta, GA 30303-1775
                Counsel for Defendant Eastside Medical Center, Inc.

        This 4th day of October, 2019.

                                             /s/ W. Shawn Bingham
                                             W. Shawn Bingham
                                             GA Bar No. 839706




10182706v.1
